COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Blake Anthony Monakino v. The State of Texas

Appellate case numbers:     01-14-00361-CR

Trial court case numbers: 1397016

Trial court:                174th Judicial District Court of Harris County

       On October 9, 2014, this case was abated and remanded to the trial court to
conduct a hearing to determine whether, inter alia, appellant had the right to appeal and if
new appellate counsel should be appointed. On November 12, 2014, appellant filed a pro
se motion for another oral argument before the trial court regarding these issues. On
November 19, 2014, the trial court held the abatement hearing and that hearing record
was filed on November 20, 2014. On December 3, 2014, the supplemental clerk’s record
was filed with the trial court’s findings of fact, conclusions of law, and order. The trial
court clarified that appellant had the right to appeal the limited issues raised during the
sentencing hearing, for which the reporter’s record was filed on December 1, 2014, and
the court appointed new counsel, Melissa Martin, after finding appellant indigent and
after having allowed his trial counsel withdraw as counsel.
       Accordingly, we REINSTATE this case on the Court’s active docket, DISMISS
appellant’s pro se motion for another argument before the trial court as moot, and direct
appellant’s counsel to contact appellant regarding his letter filed on December 9, 2014.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(2). The State’s brief, if any, is ORDERED to be
filed within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: December 16, 2014